

115 HR 3529 IH: WIC Improvement Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3529IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Brat introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the special supplemental nutrition program for women, infants, and children to cover certain vitamins. 
1.Short titleThis Act may be cited as the WIC Improvement Act. 2.Eligibility to purchase certain vitamins under the WIC programSection 17(b)(14) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)(14)) is amended— 
(1)by striking (14) Supplemental foods means those foods and inserting the following:  (14)Supplemental foods; multivitamin dietary supplements (A)Supplemental foodsThe term supplemental foods means those foods or multivitamin dietary supplements; and 
(2)by adding at the end the following:  (B)Multivitamin dietary supplementThe term multivitamin dietary supplement means a multivitamin dietary supplement— 
(i)labeled in accordance with part 101 of title 21, Code of Federal Regulations (as in effect on the date of enactment of the WIC Improvement Act); and (ii)that increases the availability of low-cost, high nutrient alternatives for the population served by the program authorized by this section. . 
